DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma US 2010/0146855.
Regarding claim 1, Ma discloses a plant holding unit (4) for supporting at least one plant on a generally vertical member (11), the plant holding unit comprising: an opening having an axis and a perimeter rim (Ma, Figure 3), the opening aligned along a first plane angled below a second plane approximately normal to an outer surface of the generally vertical member (Ma, Figure 2), wherein the axis is approximately perpendicular to the first plane defining an approximate direction of plant growth; and, a barrier (42) extending generally vertically from and attached to the perimeter rim, wherein the barrier forms a retaining area to prevent water from escaping.
Regarding claim 2, Ma further discloses the perimeter rim includes a recess (421) enabling the water to move from the retaining area into the opening.
Regarding claim 3, Ma discloses a plant holding unit (4) for supporting a plant on a generally vertical member, the plant holding unit comprising: an opening having an axis and a perimeter edge (Ma, Figure 3), the opening aligned along a first plane angled below a second plane approximately normal to an outer surface of the generally vertical member (Ma, Figure 2), wherein the axis is approximately perpendicular to the first plane defining an approximate direction of plant growth; and, a barrier (42) extending generally vertically from and attached to the perimeter edge, wherein the barrier forms a retaining area to prevent water from escaping. the barrier forms a retaining area to prevent water from escaping.  
Regarding claim 6, Ma discloses a system comprising: a generally vertical member (11) having at least one growing opening, the at least one opening having a horizontal plane approximately perpendicular to the at least one opening; at least one plant holding unit (4) within the at least one growing opening, the at least one plant holding unit including an opening having an axis and a perimeter edge, the opening aligned approximately along a first plane angled below the horizontal plane (Ma, Figure 2), wherein the axis is approximately perpendicular to the first plane defining a general direction of plant growth; and, a barrier (42) extending generally vertically and attached to the perimeter edge, wherein the barrier forms a retaining area to prevent water from escaping.
Regarding claim 7, Ma further discloses a perimeter rim (Ma, Figure 3).
Regarding claim 8, Ma further discloses the perimeter including a recess (421) enabling the water to move from the retaining are into the opening. 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rouxel WO 2020076729.
Regarding claim 1, Rouxel discloses a plant holding unit (308) for supporting at least one plant on a generally vertical member (300), the plant holding unit comprising: an opening (306) having an axis and a perimeter rim (Rouxel, Figure 7), the opening aligned along a first plane angled below a second plane approximately normal to an outer surface of the generally vertical member, wherein the axis is approximately perpendicular to the first plane defining an approximate direction of plant growth; and, a barrier (504) extending generally vertically from and attached to the perimeter rim, wherein the barrier forms a retaining area to prevent water from escaping.
Regarding claim 2, Rouxel further discloses the perimeter rim includes a recess (322) enabling the water to move from the retaining area into the opening.
Regarding claim 3, Rouxel discloses a plant holding unit (308) for supporting a plant on a generally vertical member, the plant holding unit comprising: an opening (306) having an axis and a perimeter edge, the opening aligned along a first plane angled below a second plane approximately normal to an outer surface of the generally vertical member (Rouxel, Figure 7), wherein the axis is approximately perpendicular to the first plane defining an approximate direction of plant growth; and, a barrier (504) extending generally vertically from and attached to the perimeter edge, wherein the barrier forms a retaining area to prevent water from escaping. the barrier forms a retaining area to prevent water from escaping.  
Regarding claim 4, Rouxel further discloses ribs (534) configured to retain a plant container. 
Regarding claim 5, Rouxel further discloses a secondary concentric opening (510) supported and attached inside the opening, wherein the secondary concentric opening is configured to retain a plant container. 
Regarding claim 6, Rouxel discloses a system comprising: a generally vertical member (300) having at least one growing opening (306), the at least one opening having a horizontal plane approximately perpendicular to the at least one opening; at least one plant holding unit (500) within the at least one growing opening, the at least one plant holding unit including an opening having an axis and a perimeter edge (Rouxel, Figure 7), the opening aligned approximately along a first plane angled below the horizontal plane (Rouxel, Figure 7), wherein the axis is approximately perpendicular to the first plane defining a general direction of plant growth; and, a barrier (504) extending generally vertically and attached to the perimeter edge, wherein the barrier forms a retaining area to prevent water from escaping.
Regarding claim 7, Rouxel further discloses a perimeter rim (Rouxel, Figure 7).
Regarding claim 8, Rouxel further discloses the perimeter rim including a recess (322).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642